Exhibit 8.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business Avipal Centro-Oeste S.A.(a) Brazil Avipal Centro-Oeste S.A. BRF GmbH Austria BRF GmbH Al Khan Foodstuff LLC Oman Al Khan Foodstuff LLC Al-Wafi Food Products Factory LLC United Arab Emirates Al-Wafi Food Products Factory LLC Badi Ltd. United Arab Emirates Badi Ltd. Al-Wafi Al-Takamol Imp. Saudi Arabia Al-Wafi Al-Takamol Imp. BRF Al Yasra Food K.S.C.C. Kuwait BRF Al Yasra Food K.S.C.C. BRF Foods GmbH Austria BRF Foods GmbH BRF Foods LLC Russia BRF Foods LLC BRF France SARL (k) France BRF France SARL BRF Global Company Nigeria Ltd. Nigeria BRF Global Company Nigeria Ltd. BRF Global Company South Africa Proprietary Ltd. South Africa BRF Global Company South Africa Proprietary Ltd. BRF Global Company Nigeria Ltd. Nigeria BRF Global Company Nigeria Ltd. BRF Global GmbH (b) Austria BRF Global GmbH Qualy 5201 B.V. (b) The Netherlands Qualy 5201 B.V. Xamol Consultores Serviços Ltda. Portugal Xamol Consultores Serviços Ltda. BRF Japan KK Japan BRF Japan KK BRF Korea LLC Korea BRF Korea LLC BRF Shanghai Management Consulting Co. Ltd. (v) China BRF Shanghai Management Consulting Co. Ltd. BRF Shanghai Trading Co. Ltd. China BRF Shanghai Trading Co. Ltd. BRF Singapore PTE Ltd. Singapore BRF Singapore PTE Ltd. BRF Germany GmbH (j) Germany BRF Germany GmbH BRF Holland B.V. (g) The Netherlands BRF Holland B.V. BRF B.V. (f) The Netherlands BRF B.V. BRF Hungary LLC (c) Hungary BRF Hungary LLC BRF Iberia Alimentos SL (l) Spain BRF Iberia Alimentos SL BRF Invicta Ltd. (o) England BRF Invicta Ltd. Invicta Food Products Ltd. (d) England Invicta Food Products Ltd. BRF Wrexham Ltd. (e) England BRF Wrexham Ltd. Invicta Food Group Ltd. (b) (p) England Invicta Food Group Ltd. Invicta Foods Ltd. England Invicta Foods Ltd. Invicta Foodservice Ltd. England Invicta Foodservice Ltd. BRF Italia SPA (h) Italy BRF Italia SPA Federal Foods LLC (w) United Arab Emirates Federal Foods LLC Federal Foods Qatar LLC Qatar Federal Foods Qatar LLC Perdigão Europe Lda. Portugal Perdigão Europe Lda. Perdigão International Ltd. Cayman Island Perdigão International Ltd. BFF International Ltd. Cayman Island BFF International Ltd. Highline International (a) Cayman Island Highline International Sadia Chile S.A. Chile Sadia Chile S.A. Sadia Foods GmbH (a) Germany Sadia Foods GmbH BRF Foods LLC Russia BRF Foods LLC SATS BRF Food PTE Ltd. (s) Singapore SATS BRF Food PTE Ltd. Wellax Food Logistics C.P.A.S.U. Lda. Portugal Wellax Food Logistics C.P.A.S.U. Lda. Elebat Alimentos S.A. (i) (u) Brazil Elebat Alimentos S.A. Establecimiento Levino Zaccardi y Cia. S.A. Argentina Establecimiento Levino Zaccardi y Cia. S.A. K&S Alimentos S.A. Brazil K&S Alimentos S.A. Minerva S.A. (t) Brazil Minerva S.A. Nutrifont Alimentos S.A. (u) Brazil Nutrifont Alimentos S.A. PP-BIO Administração de bem próprio S.A. Brazil PP-BIO Administração de bem próprio S.A. PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. Elebat Alimentos S.A. (i) (u) Brazil Elebat Alimentos S.A. Sino dos Alpes Alimentos Ltda. (a) Brazil Sino dos Alpes Alimentos Ltda. PR-SAD Administração de bem próprio S.A. Brazil PR-SAD Administração de bem próprio S.A. Quickfood S.A. Argentina Quickfood S.A. Sadia Alimentos S.A. (n) Argentina Sadia Alimentos S.A. Avex S.A. (q) Argentina Avex S.A. Flora Dánica S.A. (r) Argentina Flora Dánica S.A. GB Dan S.A. (r) Argentina GB Dan S.A. Flora San Luis S.A. (r) Argentina Flora San Luis S.A. Flora Dánica S.A. (r) Argentina Flora Dánica S.A. GB Dan S.A. (r) Argentina GB Dan S.A. Flora San Luis S.A. (r) Argentina Flora San Luis S.A. Sadia International Ltd. Cayman Island Sadia International Ltd. Sadia Chile S.A. Chile Sadia Chile S.A. Sadia Uruguay S.A. (m) Uruguay Sadia Uruguay S.A. Avex S.A. (q) Argentina Avex S.A. Sadia Alimentos S.A. (n) Argentina Sadia Alimentos S.A. Sadia Overseas Ltd. Cayman Island Sadia Overseas Ltd. Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business Sadia Uruguay S.A. (m) Uruguay Sadia Uruguay S.A. UP Alimentos Ltda. Brazil UP Alimentos Ltda. Vip S.A. Emp. Part. Imobiliárias Brazil Vip S.A. Emp. Part. Imobiliárias Establecimiento Levino Zaccardi y Cia. S.A. Argentina Establecimiento Levino Zaccardi y Cia. S.A. Sino dos Alpes Alimentos Ltda. (a) Brazil Sino dos Alpes Alimentos Ltda. (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH, started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira Island, Portugal, with an investment of R$4.0 million as of December 31, 2015 (R$3.0 million as of December 31, 2014) and a direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investment of R$8.2 million as of December 31, 2015 (R$4.4 million as of December 31, 2014). The wholly-owned subsidiary Qualy 5201 B.V. owns 213 subsidiaries in The Netherlands being the amount of this investment of R$22.3 million as of December 31, 2015(R$14.6 million as of December 31, 2014).The indirect subsidiary Invicta Food Group Ltd. owns 118 direct subsidiaries in Ashford, England, with an investment of R$161.2 million as of December 31, 2015. The purpose of these three subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) On January 20, 2015, the corporate name changed from Plusfood Hungary Trade and Service LLC to BRF Hungary LLC. (d) On February 06, 2015, the corporate name changed from Plusfood UK Ltd. to BRF UK Ltd On July 30, 2015, the corporate name changed from BRF UK Ltd. to Invicta Food Products Ltd (e) On February 06, 2015, the corporate name changed from Plusfood Wrexham to BRF Wrexham Ltd. (f) On February 20, 2015, the corporate name changed from Plusfood B.V. to BRF B.V. (g) On February 20, 2015, the corporate name changed from Plusfood Holland B.V. to BRF Holland B.V. (h) On February 23, 2015, the corporate name changed from Plusfood Italy SRL to BRF Italia SPA. (i) On February 27, 2015, equity interest changed through capital increase. (j) On March 16, 2015, the corporate name changed from Plusfood Germany GmbH to BRF Germany GmbH. (k) On March 18, 2015, the corporate name changed from Perdigão France SARL to BRF France SARL. (l) On March 23, 2015, the corporate name changed from Plusfood Iberia SL to BRF Iberia Alimentos SL. (m) On April 08, 2015, it acquired equity interest, through capital increase and disposal of equity interest by the wholly-owned subsidiary Sadia International Ltd. (n) On April 17, 2015, it disposed of equity interest and acquired equity interest through a capital increase by the wholly-owned subsidiary Sadia Uruguay S.A (o) On April 22, 2015, it acquired 62% equity interest of BRF Invicta Ltd. (p) On April 22, 2015, Invicta Food Group Ltd., contributed with its current operation in BRF Invicta Ltd. (q) On April 30, 2015, equity interest changed through capital increase. (r) On June 01, 2015, these subsidiaries were merged into Avex S.A. (s) On June 03, 2015, it acquired 49% of equity interest of SATS BRF Food PTE Ltd. (t) On May 25, 2015, June 15, 2015 and June 18, 2015, equity interest decreased due to a third party capital increase in Minerva S.A. without a corresponding increase from BRF S.A. On November 30, 2015 the investment in Minerva was transferred to marketable securities, as it is no longer qualified as an investment in equity interest (note 17.3). (u) On July 01, 2015, it disposed of equity interest. (v) On December 11, 2014, establishment of BRF Shanghai Management Consult Co. Ltd (w) The Company owns 49% of the equity interest with rights for 60% of the dividends, permitted by the Federal Law 8/1984, which is effective in the United Arab Emirates and according to the shareholder’s agreement, as well as 100% of the economic rights resulting in the consolidation of this wholly owned subsidiary.
